Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
	Objection to claims 13, 15 and 18 is withdrawn new ground of rejection.
 
					     REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being
unpatentable over Leising (US 4,525,519), or in view of Vogt et al. (US 5,750,618).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that newly recited “less than 30 mmol/l calcium chloride” is neither taught nor suggested by Leising.   Applicant asserts that an amount higher than the recited amount would make coagulation of the polymer difficult on a mold for a dip-molding which would yield either no continuous film of the polymer latex on the immersed mold or the thickness of the resulting product is non-uniform.

As to the newly recited “less than 30 mmol/l calcium chloride, applicant failed to show that examples of Leising would comprises more than 30 mmol/l calcium chloride.  In other words, the latices taught by Leising would be expected to meet such limitation since the examples of Leising do not use any compound comprising the calcium.
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Leising.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Note that the claims 13, 15 and 18 directed to the dip-molding application and products thereof are not rejected here.

s 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leising (US 4,525,519), or in view of Vogt et al. (US 5,750,618) as applied to claims 1-5, 7-9, 12, 14, 16, 17 and 19 above, and further in view of EP 1063258 A2.
The claims13, 15 and 18 further recite a process of a dip-molding and product thereof over Leising.
Vogt et al. further teach that utilization of the lattices for the production of dipmoulded articles such as gloves and coatings such as carpet backings and paper coating is well-known as col. 1, lines 5-11. 
Leising also teaches at least the paper coating at col. 6, lines 14-16.
EP teaches the recited steps for a dip-molding of claim 13 in [0090-0091] which would meet the recited method of the instant claim 13.  A table in [0089] teaches other recited optional additives of claim 12.
Thus, it would have been obvious to one skilled in the art (before the effective filing date of invention further to utilize the latices of Leising with or without Vogt et al. for obtaining dip-molded articles utilizing the method taught by EP since Leising teaches at least the paper coating at col. 6, lines 14-16 and since Vogt et al. teach and equate utilization of the lattices for the production of dipmoulded articles such as gloves and paper coatings and since utilization of the recited method of the instant claim 13 for obtaining dip-molded articles such as glove is well-known as taught by EP, or to utilize the latices of Leising with or without Vogt et al. for obtaining dip-molded articles such as glove of EP absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant has been arguing that the amphotheric latex of Leising would not be coagulated due to presence of opposite charges.  But, a statement of counsel is not evidence: In re Walters, 168 F.2d 79, 80 (CCPA 1948).   Argument by counsel cannot take the place of evidence: In re Geisler, 116 F.3d 1465, 1471 (Fed. Cir. 1997).  
The dip-molding method recited in the claim 13 uses a coagulant bath comprising a solution of metal salt (including calcium chloride as taught in lines 27-31 at page 19 of the instant specification and a latex composition used for the dip-molding further comprises other components such as a sulfur and an accelerator for sulfur crosslinking as taught by [0089] of EP and the instant claim 12.
In other words, the dip-molding would be dependent not only on the latex, but also on other known additives and coagulant bath comprising a solution of metal salt such as calcium chloride.
 Applicant failed to show that the amphotheric latex of Leising having opposite charges would not form the dip-molded articles such as glove with utilization of the coagulant bath comprising a solution of metal salt such as calcium chloride as well as other known additives taught by EP.
Further, the asserted advantage of the “less than 30 mmol/l calcium chloride” would have little probative value since the claimed latex having “less than 30 mmol/l calcium chloride” of the claims 1 and 9 would come in contact with the metal salt such 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 11, 2022                                                    /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762